                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                       Plaintiff,

               v.                                                     Case No. 20-C-396

WILLIAM JAMES and EDWARD JONES,

                       Defendants.


                      ORDER DENYING MOTION TO COMPEL AND
                        MOTION FOR A PROTECTIVE ORDER


       Plaintiff in this case has filed a motion to compel production of a video allegedly showing

the incident that is the subject of his lawsuit, namely the use of a chemical spray which he claims

constituted excessive force. In his motion, Plaintiff concedes that the defendants have told him

they do not have a video recording of the incident. He nevertheless contends in his motion that,

having failed to preserve it, the defendants must be deemed to have admitted all facts in his

Amended Complaint.

       The motion is denied. The court has no power to compel production of documents or other

items that the defendants do not have. Defendants are instructed to notify the court if, in fact, they

have such a video, but on the assumption that Plaintiff is correct, namely that they do not, the

motion is denied.

       Plaintiff also seeks a protective order for a witness, Sergeant Scott Gudal. It is unclear

what a protective order for a witness would look like. Plaintiff contends that this is a “potential

‘Obstruction of Justice’ in a quest to Suppress this Witness from revealing the Truth that Officer

James was Ordered Not to spray in the May 29, 2019 incident.” Dkt. No. 45 at 1. The court knows




         Case 1:20-cv-00396-WCG Filed 10/26/20 Page 1 of 2 Document 50
of no authority it has to order a protective order over a witness. Presumably, Sergeant Gudal does

not need protection of the court and is able to truthfully state facts relevant to the incident if and

when it comes to trial or, if necessary, by affidavit or a declaration. In any event, this motion is

denied.

          SO ORDERED at Green Bay, Wisconsin this 26th day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

           Case 1:20-cv-00396-WCG Filed 10/26/20 Page 2 of 2 Document 50
